t c no united_states tax_court david dung le m d inc petitioner v commissioner of internal revenue respondent docket no filed date r moves the court to dismiss this case for lack of jurisdiction alleging that p a corporation organized under california law lacked the capacity to file the petition instituting this action on date the state of california franchise tax board the board suspended p’s corporate powers rights and privileges for failure to pay state income taxes and the board did not relieve p of that suspension until and effective date r issued p a notice_of_deficiency on date and p filed the subject petition with the court on date held we shall grant r’s motion under applicable state law p lacked the power to initiate a lawsuit during the time it was suspended and that power was not returned to p until after the applicable 90-day period in which it was required to file a petition with this court wayne hagendorf for petitioner david r jojola and igor s drabkin for respondent opinion laro judge respondent moves the court to dismiss this case for lack of jurisdiction arguing that petitioner lacked the capacity to file the subject petition with the court because petitioner’s corporate powers rights and privileges were under suspension when the petition was filed petitioner objects thereto arguing primarily that its suspension was improper and the fact that its status was recently revived means that it may maintain this action petitioner also argues that respondent has waived the right to assert the jurisdictional issue we shall grant respondent's motion unless otherwise indicated section references are to the applicable provisions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background david dung le a k a david van le incorporated petitioner under the laws of the state of california on or about date using the name dung van le a medical corporation on date pursuant to applicable state law see cal rev tax code secs and west supp the state of california franchise tax board the board suspended petitioner’s corporate powers rights and privileges for failure to pay state income taxes the state of california secretary of state certified through a document entitled domestic_corporation certificate of filing and suspension that petitioner’s corporate powers rights and privileges were suspended on date and that they continued to be suspended as of date on date the board issued to petitioner a certificate of revivor providing in relevant part that petitioner effective date has been relieved of suspension and 1s now in good standing with the franchise tax board on date respondent issued petitioner a notice_of_deficiency petitioner through its counsel wayne hagendorf filed its petition with the court on date on the date of filing petitioner’s mailing address and principal_place_of_business were in houston texas discussion we must decide whether we have jurisdiction to decide this case we are a legislatively created article i court and as such our jurisdiction flows directly from congress see 501_us_868 45_f3d_348 9th cir affg tcmemo_1990_158 94_tc_1 85_tc_527 see also sec_7442 whether we have jurisdiction to decide a matter is an issue that a party or this or an appellate court sua sponte may raise at any time the failure to question our jurisdiction is not a waiver of the right to do so for if we lack jurisdiction over an issue we do not and never did have the power to decide it see 456_us_694 see also 78_tc_215 and the cases cited therein jurisdiction must be shown affirmatively and petitioner as the party invoking our jurisdiction in the case at bar bears the burden of proving that we have jurisdiction over its case see 65_tc_346 35_tc_177 27_tc_837 in order to meet its burden petitioner must establish affirmatively all facts giving rise to our jurisdiction see wheeler's peachtree pharmacy inc v commissioner supra pincite 15_bta_645 petitioner must establish that respondent issued to it a valid notice_of_deficiency and it or someone authorized to act on its behalf filed with the court a timely petition see rule a c 93_tc_22 fehrs v commissioner supra pincite national comm to secure justice etc v commissioner supra pincite see generally sec_6213 a taxpayer such as petitioner must file with the court a petition for redetermination within days from the date of the notice_of_deficiency the fact that respondent issued to petitioner a valid notice_of_deficiency is not in dispute the parties focus on the second requirement ie a timely petition given the fact that respondent issued the notice_of_deficiency to petitioner on date petitioner to invoke our jurisdiction must have caused a proper petition to be filed with the court on or before date see sec_6213 it is not enough that petitioner may have simply caused to be forwarded to this court within the statutory period a petition for filing in regard to a corporate taxpayer such as petitioner a proper filing requires that the taxpayer tendering or causing to be tendered through an agent a petition to the court for filing must have the capacity to engage in litigation in this court see rule c see also 71_tc_108 69_tc_149 wheeler's peachtree pharmacy inc v commissioner supra pincite national comm to secure justice ktc v commissioner supra pincite whether a corporation has the capacity to engage in litigation in the tax_court is determined by applicable state law which in this case is the law of california see rule c see also brannon’s of shawnee inc v commissioner supra pincite condo v commissioner supra pincite on the basis of our review of that law we conclude that petitioner lacked the requisite capacity to litigate as of the date of the petition see condo v commissioner supra rosa v commissioner tcmemo_1996_322 see also 869_f2d_1235 9th cir the following three sections of the california annotated code are relevant to our determination delinquency suspension or forfeiture of corporate powers etc except for the purposes of filing an application_for exempt status or amending the articles of incorporation as necessary either to perfect that application or to set forth a new name the corporate powers rights and privileges of a domestic taxpayer may be suspended and the exercise of the corporate powers rights and privileges of a foreign taxpayer in this state may be forfeited if any of the following conditions occur a if any_tax penalty or interest or any portion thereof that is due and payable under chapter_4 commencing with section of part or under this part either at the time the return is required to be filed or on or before the 15th day of the ninth month following the close of the income year is not paid on or before p m on the last day of the 12th month after the close of the income year b if any_tax penalty or interest or any portion thereof due and payable under chapter_4 commencing with section of part or under this part upon notice_and_demand from the franchise tax board is not paid on or before p m on the last day of the 11th month following the due_date of the tax cal rev tax code sec west supp forfeiture or suspension of powers rights and privileges a forfeiture or suspension of a taxpayer's powers rights and privileges pursuant to section shall occur and become effective only as expressly provided in this section in conjunction with section which requires notice prior to the suspension of a taxpayer's corporate powers rights and privileges c the franchise tax board shall transmit the names of taxpayers to the secretary of state as to which the suspension or forfeiture provisions of section are or become applicable and the suspension or forfeiture therein provided for shall thereupon become effective the certificate of the secretary of state shall be prima facie evidence of the suspension or forfeiture cal rev tax sec west 23305a certificate of revivor clearance of corporate name reinstatement prima facie evidence ' cal rev tax code sec west provides suspension under bank and corporation tax law preliminary notice mailing for the purposes of part commencing with section of division only a taxpayer shall not be suspended pursuant to section unless the board has mailed a notice preliminary to suspension which indicates that the taxpayer will be suspended by a date certain pursuant to section the notice preliminary to suspension shall be mailed to the taxpayer at least days before the date certain before the certificate of revivor is issued by the franchise tax board it shall obtain from the secretary of state an endorsement upon the application of the fact that the name of the taxpayer then meets the requirements of subdivision b of section of the corporations code rules concerning clearance of corporate name in the case of a domestic taxpayer upon the issuance of the certificate by the franchise tax board the taxpayer therein named shall become reinstated but the reinstatement shall be without prejudice to any_action defense or right which has accrued by reason of the original suspension or forfeiture the certificate of revivor shall be prima facie evidence of the reinstatement and the certificate may be recorded in the office of the county recorder of any county of this state cal rev tax code sec 23305a west the supreme court of california construes cal rev tax code secs and west supp to mean that a corporation may not prosecute or defend an action during the period that it is suspended for failure to pay taxes see 791_f2d_666 9th cir reed v norman p 2d cal and the cases cited therein see also grell v laci le beau corp cal app 4th unless one of the exceptions set forth in cal rev tax code sec west supp applies a suspended corporation is ‘disqualified’ from exercising any right power or privilege the purpose of that rule the supreme court of california has stated is to prohibit the delinquent corporation from enjoying the ordinary privileges of a going concern in order that some pressure will be brought to bear to force the payment of taxes boyle v lakeview creamery co p 2d cal see peacock hill association v peacock lagoon constr co p 2d cal see also benton v county of napa cal app 3d the purpose of the suspension of corporate power is to induce the payment of taxes we have in the record a certificate from the california secretary of state attesting that petitioner’s powers rights and privileges were suspended on date and that they continued to be suspended as of date petitioner does not dispute that the certificate means what it says but argues that its suspension should be given no effect because it claims the suspension was improper either ab initio or at least beginning in petitioner asserts that the suspension was improper at the start because it claims it never received the notice required under cal rev tax code sec a west petitioner claims that it first learned of its suspension on date from respondent’s counsel alternatively petitioner asserts its suspension became improper in in support of this assertion petitioner tendered to the court as an exhibit a statement the statement from the board to petitioner indicating that petitioner’s income_tax account for its tax_year ended date had a credit balance from date through date the -- - statement also indicates that on date the board recorded to petitioner’s tax account for a dollar_figure proposed assessment for that year which became final on that day and dollar_figure of penalties and dollar_figure of interest for that year the statement provides that as of date petitioner owed the board dollar_figure in income_tax penalties and interest for its income_tax year petitioner concludes from the statement that it owed the board no income taxes from date through date and hence it should not have been suspended between those dates we are unpersuaded by petitioner’s argument that its suspension was improper either ab initio or beginning in the certificate of the secretary of state provides clearly that petitioner’s corporate powers rights and privileges were suspended at least through the period from date through date and the board’s certificate of revivor states just as clearly that petitioner’s rights powers and privileges were only restored effective date petitioner does not adequately dispute this prima facie evidence even assuming that the certificate of the secretary of state is not conclusive an assumption that we make with much reservation we give little weight to petitioner’s bald assertion that it never received the notice required under the statutory scheme nor do we believe that the statement supports petitioner’s assertion that it owed the board nothing from date through date the statement refers only to petitioner’s tax_year and does not otherwise indicate whether petitioner owed the board any amount for prior years on the basis of the two certificates we conclude that petitioner was suspended on the date that mr hagendorf filed a petition with this court on its behalf and at all times through date the date on which the day period under sec_6213 expired accordingly we hold that petitioner lacked the capacity under california law to validate that petition as a legal filing and that it lacked the authority to cause mr hagendorf to file a valid petition on its behalf cf rule a no amendment to a pleading shall be allowed after expiration of the time for filing the petition which would involve conferring jurisdiction on the court over a matter which otherwise would not come within its jurisdiction under the petition as then on file nor are we persuaded by petitioner’s argument that the current reinstatement of its powers as of date means that it can continue to litigate this case in 69_tc_149 we dismissed the case for lack of jurisdiction because the corporate taxpayer did not have the capacity to litigate under rule a the taxpayer like petitioner was a california corporation under suspension due to its failure to pay state income franchise tax we noted with respect to the taxpayer that the corporation has not been reinstated therefore the corporate powers rights and privileges of the taxpayer have been and remain suspended id pincite subseguently in a setting virtually identical to condo we dismissed the case for lack of jurisdiction noting that the corporate taxpayer has offered no evidence that its corporate powers have been reinstated rosa v commissioner tcmemo_1996_322 petitioner asserts that california law allows it to maintain a lawsuit brought while it was under suspension as long as its powers are reinstated while the lawsuit is ongoing we disagree with petitioner’s assertion petitioner’s corporate status was not reinstated by the board until days after the petition was filed or in other words long after the expiration of the 90-day period in which the petition was required to be filed see sec_6213 the fact that petitioner’s corporate status was not reinstated during that day period is fatal to petitioner in that california law does not operate to toll a filing period from running during a period of suspension see 869_f2d_1235 9th cir as the california court_of_appeals has stated in an analogous setting if an action is commenced during the period of suspension and the corporate powers are revived after the limitations_period expires the revival does not toll the running of the limitations_period benton v county of napa cal app 3d accord aba recovery servs inc v konold cal app 3d welco constr inc v modulux inc cal app 3d see also grell v laci le beau corp cal app 4th applicable_period of limitations was not tolled during the period in which the corporation’s powers were suspended under cal rev tax code sec west supp the facts of this case are similar to the case of community elec serv inc v national blec contractors association inc supra there a california corporation the plaintiff brought an antitrust lawsuit against certain defendants challenging a provision of a collective bargaining agreement when the plaintiff filed the complaint with the court its corporate powers rights and privileges were suspended under cal rev tax code sec west supp approximately months later the board issued to the plaintiff a certificate of revivor reinstating its corporate powers the u s district_court dismissed the case holding that the plaintiff lacked the capacity to file the underlying complaint by virtue of its suspension further the court held the later reinstatement of those powers was ineffective to validate the filing of the complaint because the antitrust period of limitations had expired before the powers were restored the court_of_appeals for the ninth circuit affirmed both of the district court’s holdings as to the latter holding that the plaintiff’s untimely revival did not give it the capacity to sue the court_of_appeals concluded that california law does not allow the corporate reinstatement to validate retroactively the plaintiff’s earlier filing the expiration of the period of limitations before plaintiff’s suspension was lifted acted as a bar to the plaintiff’s maintaining the antitrust action we shall grant respondent’s motion to dismiss the petition for lack of jurisdiction in so doing we are mindful that this court has held repeatedly that rule a allows a petition filed timely by an improper party to be continued in the name of the proper party see eg 73_tc_639 67_tc_829 63_tc_709 see also rule a which provides a case timely brought shall not be dismissed on the ground that it is not properly brought on behalf of a party until a reasonable_time has been allowed after objection for ratification by such party of the bringing of the case and such ratification shall have the same effect as if the case had been properly brought by such party those cases are not pertinent to our decision herein in contrast to the taxpayers in those cases petitioner did not have the requisite capacity to bring an action in this court when the -- - petition was first filed petitioner therefore neither was authorized nor could it have authorized another to file a timely petition in this matter as a matter of fact petitioner was barred by applicable law from commencing a lawsuit in this court we have considered all remaining arguments and to the extent not addressed above find them to be irrelevant or without merit to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
